Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendment filed 6/30/2022.  Claims 1, 3-11, 13-18, and 20 are pending.  Claims 1 (a machine), 13 (a method), and 20 (a non-transitory CRM) are independent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lily Zhang (Reg. No. 70,902 on 8/09/2022).


Please amend claim 3 as follows:

3. (Currently Amended) The system of claim 1, wherein the one or more third party platforms includes an exchange server that enriches, based at least on a scheduling data associated with the first user and/or the second user, the first message.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The abstract idea rejection has been withdrawn as the amendment is viewed as making the claim as a whole a practical application.  Specifically, the multiple routing steps based on keywords from multiple users is viewed as a practical application of the human activity of anonymous messaging. 
As to the 103 rejection, Applicant’s remarks on pages 13-15 of the response filed 6/30/2022 are persuasive.  An updated search was performed which found several references of relevance, see below; however, none of the new references alone or in combination with those previously made of record would anticipate or reasonably render obvious the combination of limitations set forth in independent claims 1, 13, and 20.  As such, claims 1, 3-11, 13-18, and 20 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rathod, US 2022/0179665, discloses a messaging system that allows users to select recipient groups.
Nest et al., US 9,053,506, discloses a customer support system that performs keyword detection and escalates support based thereon. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/           Examiner, Art Unit 2492